TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00478-CR
                                        NO. 03-15-00479-CR



                               David Wayne Stokes, Jr., Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 74268 & 73914, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 These are appeals pursuant to Anders v. California.1 In two causes consolidated for

trial, appellant David Wayne Stokes, Jr., pleaded guilty to the offenses of burglary of a building and

burglary of a vehicle.2 In each cause, Stokes also pleaded true to the allegations in five enhancement

paragraphs alleging five prior state-jail-felony convictions. During the plea hearing, the district court

took judicial notice of Stokes’s signed judicial confessions, in which he admitted to the allegations

contained within the indictments. At the conclusion of the hearing, the district court found the

evidence sufficient to support a finding of guilt but withheld that finding and reset the causes for

sentencing.




        1
            386 U.S. 738 (1967).
        2
            See Tex. Penal Code §§ 30.02, .04.
                At the sentencing hearing, the district court admitted into evidence a letter written

by Stokes, in which he accepted “full responsibility for the charges” against him, attempted to

explain why he had committed the burglaries, and asked the district court to place him on probation.

At the conclusion of the hearing, the district court sentenced Stokes to ten years’ imprisonment in

each cause, with the sentences to run concurrently. These appeals followed.

                In each cause, Stokes’s court-appointed counsel has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets

the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced.3 Counsel has certified to the Court

that he has provided a copy of the motion and brief to Stokes, advised Stokes of his right to examine

the appellate record and file a pro se response, and supplied Stokes with a form motion for pro se

access to the appellate record.4 No pro se brief or other written response has been filed.

                We have independently reviewed the record and agree with counsel that the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals. In each cause, counsel’s motion to withdraw is granted.

                The judgments of conviction are affirmed.




       3
         See 386 U.S. at 744-45; see also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972).
       4
           See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

                                                  2
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: November 4, 2015

Do Not Publish




                                              3